Citation Nr: 0527104	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for alpha-1 
antitrypsin deficiency, based on claimed in-service 
aggravation.

2.  Entitlement to service connection for alpha-1 antitrypsin 
deficiency, based on claimed in-service aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active duty training (ACDUTRA) from November 
1966 to June 1967 and active military service from April 1971 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim for entitlement to service connection for alpha-1 
antitrypsin deficiency.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in November 2002.  
A transcript of the hearing is of record.  In April 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in September 
2005.

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for alpha-
1 antitrypsin deficiency is decided herein whereas the issue 
of entitlement to service connection for alpha-1 antitrypsin 
deficiency is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a decision dated September 1994, the RO denied the 
veteran's claim for service connection for alpha-1 
antitrypsin deficiency.  He was properly notified and did not 
file an appeal, and that decision became final.  

2.  Evidence received since the September 1994 RO decision is 
new, bears directly and substantially on the matter at hand; 
and, is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.


CONCLUSION OF LAW

Subsequent to the final September 1994 decision, new and 
material evidence has been presented to reopen the claim of 
service connection for alpha-1 antitrypsin deficiency, based 
on claimed in-service aggravation.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2000, prior to the enactment of the VCAA.  

An RO letter dated in November 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the November 2004 letter, VA notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his condition was related to service.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for service connection.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the March 2002 statement of the case and 
February 2005 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In September 1994, the RO denied the veteran's claim for 
service connection for alpha-1 antitrypsin deficiency, based 
on claimed in-service aggravation.  Although properly 
notified of the rating action, the veteran did not appeal the 
decision and it became final.

Evidence of record at the time of the September 1994 decision 
included the veteran's service medical records and VA medical 
records.

The veteran's service medical records during his period of 
ACDUTRA show that in December 1966, he was treated for a 
yellow productive cough.  In January 1967, the veteran was 
also treated for a cough that he had for a few days.  He was 
diagnosed with upper respiratory infection.  His May 1967 
separation physical examination for the period of ACDUTRA was 
normal; however, later in May 1967, he was treated for a sore 
throat.  

During his period of active duty, the veteran's entry 
physical examination was normal.  Service medical records 
reveal that in December 1971, he was treated for a sore 
throat.  His separation examination dated in April 1972 
showed that his lungs and chest were normal.

In May 1986, the veteran sought treatment at a VA medical 
center (VAMC) complaining of a bad cold in his chest that he 
had for two weeks.  He was diagnosed with pneumonia.  In July 
1986, at a VAMC, the veteran was diagnosed with emphysema.  A 
November 1986 VA medical record shows that the veteran's 
alpha-1 antitrypsin level was 65 mg/dl, which was below the 
normal level.  A March 1987 VA medical record shows the 
veteran as diagnosed with severe emphysema secondary to 
alpha-1 antitrypsin deficiency.

In April 1987, the veteran underwent a VA examination.  He 
complained of breathing problems that were of unknown 
etiology.  The diagnosis was pulmonary dysfunction with 
questionable alpha-1 antitrypsin deficiency.

VA outpatient medical records from April 1987 to April 1993 
show that the veteran continued to receive treatment for 
pulmonary complaints and was diagnosed with emphysema 
secondary to alpha-1 antitrypsin deficiency.

Since the September 1994 rating decision, the RO received the 
veteran's VA outpatient medical records, private medical 
records, the veteran's statements, and the veteran's travel 
board hearing testimony.

VA outpatient medical records received in December 1994 and 
dated from May 1989 to December 1994 show that the veteran 
had a continued diagnosis of alpha-1 antitrypsin deficiency.

A letter from a private physician, R.H., M.D. received by the 
RO in September 1996 and dated in April 1988 shows that the 
veteran was receiving treatment for alpha-1 antitrypsin 
deficiency and he had been symptomatic due to emphysema for 
several years.

Additional VA and private medical records reflect ongoing 
observation and treatment for chronic obstructive lung 
disease (emphysema) due to alpha-1 antitrypsin deficiency.

In a June 2000 statement, the veteran argued that his 
pulmonary symptoms were caused by exposure to dust, fumes, 
chemicals, Agent Orange, carbon fuels, vehicle exhaust, sand, 
silicon and humid and damp weather while he was in service.  
These conditions aggravated his pre-existing alpha-1 
antitrypsin deficiency.

An October 2001 letter by a VA physician was to the effect 
that there was new evidence that environmental factors that 
the veteran may have been exposed to exposure may have 
resulted in worsening of alpha-1 antitrypsin deficiency.  
However, it was his opinion that if the veteran smoked, the 
impact of environmental exposure would be very small compared 
to cigarette smoking over an extended period of time.  He 
enclosed a scientific report that showed a relationship 
between environmental exposure and lung disease in alpha-1 
antitrypsin deficiency that was issued the prior year.

In a December 2001 letter, R.S., M.D. stated that he had 
reviewed the veteran's medical records and had been asked to 
comment on whether the veteran's environmental exposures 
during his time in the United States Army contributed to his 
severe lung disease.  The physician noted that alpha-1 
antitrypsin deficiency is a genetic condition that causes an 
affected individual to be highly susceptible to the lung-
destroying effects of inhaled environmental agents.  The 
physician indicated that he was one of the world's leading 
experts in the field of alpha-1 antitrypsin deficiency and he 
had reviewed the documents and the exposure descriptions 
provided to him by the veteran.  He stated that individuals 
who develop emphysema with alpha-1 antitrypsin deficiency 
have one or more of four risk factors present:  cigarette 
smoking; prolonged exposure to second hand cigarette smoke; 
frequent lung infections; and occupational exposure to dust, 
fumes, or toxic chemicals.  In the absence of tobacco 
exposure, as in the case of the veteran, it was rare for 
alpha-1 antitrypsin deficiency patients to develop lung 
disease, and the latter two risk factors became much more 
likely contributors.  Based on the veteran's report that he 
was exposed to a wide array of inhaled toxins, fumes, and 
dusts during his time in Vietnam, R.S., M.D. opined that the 
exposures the veteran experienced during service led directly 
to his current pulmonary condition.

In November 2002, the veteran testified at the RO during a 
travel board hearing before the undersigned Veterans Law 
Judge.  He stated that during his active duty for training 
period in the service he had an upper respiratory infection 
two times.  He stated that he went to Vietnam in 1971 and it 
was very dry and damp and there was Agent Orange spread 
around the country.  In addition, he had to clean the track 
vehicles and armored personnel carriers and tanks that were 
disabled, and he believed he was exposed by cleaning all the 
vehicles.  He was exposed to debris from phosphorus bombs on 
a nightly basis.  He had recently contacted a Dr. S., who was 
on the board of the Alpha Network for the United States and 
he sent this physician his pulmonary records.  Dr. S. stated 
that in his opinion, the accelerant to the veteran's genetic 
deficiency was what he was in contact with while he was in 
the military.  The veteran also stated that he was not in any 
contact with chemicals during his job at the printing plant 
after service.  Finally, the veteran testified that he began 
smoking in the early sixties and stopped smoking in 1986.

In November 2004, the RO received the veteran's Social 
Security Administration records.  The records included 
medical records that show the veteran received treatment for 
his pulmonary condition and alpha-1 antitrypsin deficiency 
since 1985.  Specifically, an April 1985 X-ray shows that the 
veteran had some chronic obstructive pulmonary disease 
present.  An August 1987 letter from a VA physician, E.G., 
M.D. shows that the veteran began smoking at age 18 and 
smoked one pack per day until November 1986.  A private 
medical record dated in October 1987 from J.P., M.D. and 
R.C., M.D. shows that the veteran reported smoking one pack 
of cigarettes per day for 25 years.  He stopped smoking in 
January 1987.  He was diagnosed with alpha-1 antitrypsin 
deficiency.  An October 1988 private medical record from 
J.R., M.D. shows that the veteran reported first noting 
progressive dyspnea on exertion in approximately 1982.  In 
1985, he developed Legionella pneumonia and had more rapid 
progression of his dyspnea on exertion.  He had chronic 
obstructive pulmonary disease diagnosed in 1986.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board finds that reopening of the veteran's claim of 
entitlement to service connection for alpha-1 antitrypsin 
deficiency is in order.  In this regard, the Board notes that 
the veteran was denied service connection for this disorder 
in September 1994 because there was no evidence of 
manifestations of the disease in service.  The Board notes 
that in January 2002, the veteran submitted a letter from a 
private physician, R.S., M.D., which shows that this 
physician opined that the veteran's pulmonary condition was 
caused by the inhaled toxins, fumes, and dusts the veteran 
was exposed to during his military career.  The Board finds 
that this evidence is new because it has not previously been 
submitted.  In addition, the evidence is material because it 
creates a nexus between the veteran's current pulmonary 
condition and his service.  Hence, it bears directly and 
substantially upon the matter under consideration, which is 
whether the veteran's current pulmonary condition (resulting 
from his alpha-1 antitrypsin deficiency) is related to 
service.


ORDER

New and material evidence having been submitted, the claim 
for service connection for alpha-1 antitrypsin deficiency, 
based on claimed in-service aggravation is reopened.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for alpha-1 antitrypsin 
deficiency, based on claimed in-service aggravation.

The Board notes that in the December 2001 letter from the 
private physician, R.S., M.D., he opines that the veteran's 
pulmonary condition is a result of his exposure to toxins, 
fumes and dusts from his service.  In addition, the physician 
stated that the veteran had not been exposed to tobacco.  
However, an August 1987 letter from a VA physician, E.G., 
M.D., shows that the veteran began smoking cigarettes at age 
18 and smoked one pack per day until November 1986.  In 
addition, the veteran testified during his travel board 
hearing in November 2002 that he began smoking before he went 
into the service and continued after he was discharged from 
the service.  Other medical records indicate that the veteran 
began smoking in the early 1960's.  Therefore, the Board 
finds that the medical opinion by R.S., M.D. is not based on 
the veteran's accurate history.  Hence, a new VA examination 
is necessary, which includes review of the veteran's entire 
claims folder, to determine the etiology of his pulmonary 
condition as a result of alpha-1 antitrypsin deficiency.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which have 
treated the veteran for his claimed 
pulmonary condition, as a result of 
alpha-1 antitrypsin deficiency since the 
date of discharge, which are not 
currently included in the claims folders.  
After the veteran has signed the 
appropriate releases, those materials not 
currently of record should be obtained 
and associated with the claims folders.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review. 

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician specializing in pulmonary 
medicine to determine the nature and 
etiology of the claimed pulmonary 
condition, as a result of alpha-1 
antitrypsin deficiency.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folders must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is to identify 
his medical specialty in his report.

The examiner should elicit a history from 
the veteran to include exposure to dust, 
fumes, toxic chemicals, cigarette 
smoking, and second hand cigarette smoke, 
and when such exposure occurred.  In 
addition, the examiner should 
specifically review the opinion by S.R., 
M.D., dated in December 2001, and address 
such opinion.  Finally, based upon the 
examination results, the review of the 
claims folders, and the veteran's 
history, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
pulmonary condition, resulting from 
alpha-1 antitrypsin deficiency, is a 
result of the veteran's service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


